Nationwide Life Insurance Company of America: ·Nationwide Provident VLI Separate Account 1 Prospectus supplement dated May 1, 2007 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following Portfolios changed names: Old Name New Name Neuberger Berman Advisers Management Trust Lehman Brothers Advisers Management Trust AMT Limited Maturity Bond Portfolio: I Class AMT Short Duration Bond Portfolio: I Class Gartmore Variable Insurance Trust (GVIT) Nationwide Variable Insurance Trust (NVIT) Federated GVIT High Income Bond Fund: Class I Federated NVIT High Income Bond Fund: Class I Gartmore GVIT Emerging Markets Fund: Class I Gartmore NVIT Emerging Markets Fund: Class I Gartmore GVIT Global Financial Services Fund: Class I Nationwide NVIT Global Financial Services Fund: Class I Gartmore GVIT Global Health Sciences Fund: Class I Nationwide NVIT Global Health Sciences Fund: Class I Gartmore GVIT Global Technology and Communications Fund: Class I Nationwide NVIT Global Technology and Communications Fund: Class I Gartmore GVIT Global Utilities Fund: Class I Gartmore NVIT Global Utilities Fund: Class I Gartmore GVIT Government Bond Fund: Class IV Nationwide NVIT Government Bond Fund: Class IV Gartmore GVIT Growth Fund: Class IV Nationwide NVIT Growth Fund: Class IV Gartmore GVIT Investor Destinations Funds: Class II Nationwide NVIT Investor Destinations Funds: Class II Gartmore GVIT Investor Destinations Aggressive Fund: Class II Nationwide NVIT Investor Destinations Aggressive Fund: Class II Gartmore GVIT Investor Destinations Conservative Fund: Class II Nationwide NVIT Investor Destinations Conservative Fund: Class II Gartmore GVIT Investor Destinations Moderate Fund: Class II Nationwide NVIT Investor Destinations Moderate Fund:Class II Gartmore GVIT Investor Destinations Moderately Aggressive Fund: Class II Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Gartmore GVIT Investor Destinations Moderately Conservative Fund: Class II Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Gartmore GVIT Mid Cap Growth Fund: Class IV Nationwide NVIT Mid Cap Growth Fund: Class IV Gartmore GVIT Money Market Fund: Class IV Nationwide NVIT Money Market Fund: Class IV Gartmore GVIT Nationwide Fund: Class IV NVIT Nationwide Fund: Class IV Gartmore GVIT U.S. Growth Leaders Fund: Class I Nationwide NVIT U.S. Growth Leaders Fund: Class I GVIT International Value Fund: Class IV NVIT International Value Fund: Class IV GVIT Mid Cap Index Fund: Class I NVIT Mid Cap Index Fund: Class I GVIT S&P 500 Index Fund: Class IV NVIT S&P 500 Index Fund: Class IV GVIT Small Cap Growth Fund: Class I Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I GVIT Small Cap Value Fund: Class IV Nationwide Multi-Manager NVIT Small Cap Value Fund: Class IV GVIT Small Company Fund: Class IV Nationwide Multi-Manager NVIT Small Company Fund: Class IV J.P. Morgan GVIT Balanced Fund:Class IV J.P. Morgan NVIT Balanced Fund:Class IV Van Kampen GVIT Comstock Value Fund: Class IV Van Kampen NVIT Comstock Value Fund: Class IV Van Kampen GVIT Multi Sector Bond Fund: Class I Van Kampen NVIT Multi Sector Bond Fund: Class I
